 Case 1:21-cv-11404-TLL-PTM ECF No. 13, PageID.556 Filed 09/13/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

RICHARD PRATT and LARRY JONES,
individually and on behalf of all others similarly
situated,
                                                        Case No. 1:21-cv-11404
     Plaintiffs,
                                                        Honorable Thomas L. Ludington
v.

OUTDOOR SPORTSMAN GROUP, INC.,

    Defendant.
_______________________________________/

       STIPULATION AND ORDER TO STAY ACTION PENDING MEDIATION

       Richard Pratt and Larry Jones (“Plaintiffs”) and Outdoor Sportsman Group, Inc.

(“Defendant,” and each, a “Party”, and together, the “Parties”) state as follows:

        WHEREAS, Plaintiffs filed this action on June 15, 2021 (ECF No. 1);

        WHEREAS, pursuant to stipulation, Defendant’s time to answer or otherwise respond to

 Plaintiff’s Complaint is presently due September 8, 2021 (ECF Nos. 8, 11);

        WHEREAS, the Parties wish to pursue the possible resolution of this action through

 private mediation;

        WHEREAS, the Parties believe judicial economy and the interests of the Parties would

 be served by a stay of the action while the Parties pursue mediation;

        WHEREAS, the Parties have agreed to participate in a private mediation on October 28,

 2021, with The Honorable Wayne R. Andersen (Ret.) of JAMS Chicago. ;

       WHEREAS, the Parties, by and through their respective counsel of record, stipulate to an

 Order to stay this action pending mediation. The Parties shall file a joint status report to inform

                                                 1
 Case 1:21-cv-11404-TLL-PTM ECF No. 13, PageID.557 Filed 09/13/21 Page 2 of 3



 the Court within 5 business days of the resolution of this dispute through mediation, or the failure

 of mediation and need to return to litigation before this Court (“Joint Status Report”). If the

 Parties fail to resolve this dispute through mediation, the Parties agree and stipulate that

 Defendant will answer or respond to the Complaint within 14 days following the filing of the

 Joint Status Report.

       Accordingly, it is ORDERED that this action is stayed for all purposes pending mediation

and the filing of the Joint Status Report herein described so that the Parties may attempt to resolve

this action through mediation.

 STIPULATED:

 /s Philip L. Fraietta                                  /s/ Anthony C. Sallah

  Joseph I. Marchese                                     Jennifer Stocker (P60625)
  Philip L. Fraietta (P85228)                            Anthony C. Sallah (P84136)
  BURSOR & FISHER, P.A.                                  BARNES & THORNBURG LLP
  888 Seventh Avenue                                     171 Monroe Avenue N.W., Suite 1000
  New York, New York 10019                               Grand Rapids, MI 49503
  T: 646.837.7150                                        (616) 742-3932
  F: 212.989.9163                                        jstocker@btlaw.com
  jmarchese@bursor.com                                   asallah@btlaw.com
  pfraietta@bursor.com
                                                         Todd G. Vare
  E. Powell Miller (P39487)                              BARNES & THORNBURG LLP
  Sharon S. Almonrode (P81118)                           11 South Meridian Street
  Dennis A. Lenhardt (P81118)                            Indianapolis, Indiana 46204
  William Kalas (P82113)                                 T: (317) 231-7735
  THE MILLER LAW FIRM, P.C.                              F: (317) 231-7433
  950 W. University Drive, Suite 300                     tvare@btlaw.com
  Rochester, MI 48307
  Tel: 248-841-2200                                      Attorneys for Defendant
  epm@millerlawpc.com
  ssa@millerlawpc.com
  dal@millerlawpc.com
  wk@millerlawpc.com


                                                  2
Case 1:21-cv-11404-TLL-PTM ECF No. 13, PageID.558 Filed 09/13/21 Page 3 of 3




 Frank S. Hedin
 David W. Hall
 HEDIN HALL LLP
 1395 Brickell Avenue, Suite 1140
 Miami, Florida 33131
 T: 305.357.2107
 F: 305.200.8801
 fhedin@hedinhall.com
 dhall@hedinhall.com

 Attorneys for Plaintiffs and the Putative Class




                                            ORDER

It is so ORDERED.


Dated: September 13, 2021                              s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge




                                                   3
